DETAILED ACTION

    					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0027089 A1 (Nilsson) in the view of US 2011/0229146 A1 (Nishioka) further in view of Jamiesonet US 20040036630 A1.

Regarding claim 1, Nilsson teaches a laser radar device (Fig. 3, LADAR 305) comprising: 
a light source for generating laser light (Fig. 3, [0023]:8, laser source 315); 
[…]
a scanner (Fig. 3, [0023]:13-14, optical scanner 300) for emitting the transmission light (Fig. 3, transmission light 120ii) […..] toward a target (Fig. 3, target 310), receiving, as received light reflected light from the target (Fig. 3, reflected light 120r) , and steering the transmission light and the received light ( see [0023], “A sweeping movement in the X-direction can be accomplished for example by a scanner 330 working over a limited angle, and/or by a full-turn rotating arrangement 331 supporting the LADAR 305 of which the optical scanning device 325 forms a part”);  
an optical receiver for receiving the received light output from the scanner (Fig. 3, [0023]:23-25, detector 320); 
an AO deflector (Fig. 4, [0028], Risley prism arrangement 400, also see [0029]) provided between the scanner and the optical receiver(does not explicitly teaches in the disclosure, however a person with ordinary skilled in the art would understand that to correct the optical axis deviation of the signal the deflector has to be between the scanner and the optical receiver), for(INTENDED USE NO PATENTABLE WEIGHT) correcting an optical axis deviation caused by a deviation caused by the scanner between a transmission angle of the transmission light and a reception angle of the received light (see [007]) , by deflecting the received light output from the scanner in accordance with a time delay ([0025]:9-12, total scan time) occurring between the transmission light and the received light (Fig. 4, [0028], deflecting the received light by Risley prism arrangement 400); and 
[…] calculating an amount of the optical axis deviation in accordance with the time delay (see [0031], [0033], Eq. 1), and generating a […] signal for controlling the AO deflector from the amount of the optical axis deviation.
Nilsson teaches calculating optical axis deviation. But does not explicitly teaches a controller device. However a person with ordinary skilled in the art would understand that a controller exists to calculate optical axis deviation and to correct the optical axis deviation, therefore the controller would be known for generating a control signal for controlling the deflector.  
However, Nilsson does not teach a modulator for modulating the laser light into transmission light;
On the other hand, Nishioka teaches a transmitting apparatus includes phase modulating apparatus to modulate optical pulse (Fig. 1, [0048], modulating apparatus 100)

Jamiesonet teaches
an AO deflector(32 or 52) operably connected to the scanner(100) and the optical receiver(66, 50, 52), for correcting an optical axis deviation(fig. 4 deviation between transmission beam 20 and reception beam 26) caused by a deviation caused by the scanner(100) between a transmission angle of the transmission light and a reception angle of the received light(implicit), 
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nilsson’s device by adding a modulator as suggested and taught by Nishioka in order to send transmission signal over a band pass frequency range and achieve a measurement device having long range capacity and further modify by teachings of Jamiesonet in order to guide reception beam into the detector. 

Regarding claim 2, Nilsson in the view of Nishioka teaches the invention as claim and discussed above. The controller device as claimed and discussed above. The combination further teaches:
 The laser radar device according to claim 1, wherein the controller (see claim 1)
[…]
receives an angular speed (Fig. 4, [0028], omega sub1, omega sub2) at a time of steering the transmission light and the received light from the scanner, and calculates the optical axis deviation amount from both the timing and the angular speed ([0030], [0031], deviation vs. time curve).
However, Nilsson does not teach the controller receives a signal showing a timing of pulse modulation from the modulator.
On the other hand, Nishioka teaches a trigger clock signal which is synchronized with a clock associates with a modulation signal (Fig. 2, [0055], trigger signal).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nilsson’s device as suggested and taught by Nishioka in order to achieve a controller capable of high speed and precise calculation.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0027089 A1 (Nilsson) and US 2011/0229146 A1 (Nishioka) in the view of US 2019/0310372 A1 (Crouch)

Regarding claim 6, Nilsson as modified in the view of Nishioka teaches the laser radar device according to claim 1 as claimed and discussed above. But the combination so far does not teach 
an optical coupler for combining the laser light output from the light source and the received light corrected by the AO deflector; and the optical receiver for converting light combined by the optical coupler into an electrical signal. 
On the other hand, Crouch teaches an optical coupler (Fig. 3B, optical coupler 322) combines a return signal (Fig. 3B, return signal 309) and a reference signal (Fig. 3B, reference signal 307d) and directed to a photodetector (Fig. 3B, photodetector 330) to convert optical signal into electrical signal (see fig. 3B, [0059]).
 Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nilsson’s device in the view of Nishioka by adding an optical coupler and a photodetector as suggested and taught by Crouch in order to get electrical signal for the convenience of signal processing.


Response to Arguments
Applicant's arguments filed on 02/01/2022 have been fully considered but they are not persuasive. Arguments are not persuasive. First limitation “for correcting an optical axis deviation caused by a deviation caused by the scanner between a transmission angle of the transmission light and a reception angle of the received light, by deflecting the received light output from the scanner in accordance with a time delay occurring between the transmission light and the received light;” is intended use which does not have patentable weight , Second, as the light from the scanner is directed to the detector means that proper deflection is made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645